Exhibit 10.17

 

AMENDMENT NO. 1 TO BIG 5 SPORTING GOODS CORPORATION

2007 EQUITY AND PERFORMANCE INCENTIVE PLAN

Big 5 Sporting Goods Corporation, a Delaware corporation (the “Company”), hereby
makes this Amendment No. 1 (the “Amendment”) to the Company’s 2007 Equity and
Performance Incentive Plan (as amended and restated, the “Plan”), effective as
of January 12, 2018, (the “Effective Date”).  

1.Section 7.1.  Section 7.1 of the Plan is hereby amended and restated to read
as follows:  

7.1Grants.  Awards of Restricted Stock may be issued hereunder to Participants
either alone or in addition to other Awards granted under the Plan (a
“Restricted Stock Award”).  A Restricted Stock Award shall be subject to
restrictions imposed by the Committee covering a period of time specified by the
Committee (the “Restricted Period”). The provisions of Restricted Stock Awards
need not be the same with respect to each recipient.  The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Affiliate as a condition precedent to the
issuance of Restricted Stock.  

2.Section 8.1.  Section 8.1 of the Plan is hereby amended and restated to read
as follows:  

8.1Other Stock Unit Awards.  Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan.  Other Stock
Unit Awards shall be paid in Shares or cash.  Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
Employees, Consultants and Directors to whom and the time or times at which such
Other Stock Unit Awards shall be made, the number of Shares to be granted
pursuant to such Awards, and all other conditions of the Awards.  The provisions
of Other Stock Unit Awards need not be the same with respect to each
recipient.  

3.Section 9.1.  Section 9.1 of the Plan is hereby amended and restated to read
as follows:  

9.1Terms of Performance Awards.  Performance Awards may be issued hereunder to
Participants, for no consideration or for such minimum consideration as may be
required by Applicable Law, either alone or in addition to other Awards granted
under the Plan.  The performance criteria to be achieved during any Performance
Period and the length of the Performance Period shall be determined by the
Committee upon the grant of each Performance Award; provided, however, that a
Performance Period

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

shall not be shorter than one year nor longer than five years. At the
Committee's sole and absolute discretion, the restrictions set forth in the
preceding sentence shall not be applicable to grants of up to 10% of the number
of Shares authorized for Awards under Section 3.1(a) of the Plan.  Except as
provided in Article 11 or as may be provided in an Award Agreement, Performance
Awards will be distributed only after the end of the relevant Performance
Period.  Performance Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee at the time of
payment.  The performance goals to be achieved for each Performance Period shall
be conclusively determined by the Committee and may be based upon the criteria
set forth in Section 10.2 (the “Performance Criteria”).  The performance goals
for Performance Awards to Covered Employees shall in all cases be established by
reference to the Performance Criteria.  The amount of the Award to be
distributed shall be conclusively determined by the Committee.  The terms of a
Performance Award may provide that it will be paid in a lump sum or in
installments following the close of the Performance Period.  

 

- 2 -

 

 